Citation Nr: 1234675	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  09-25 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for anxiety reaction with gastrointestinal features.

2.  Entitlement to service connection for retinopathy, to include as secondary to service-connected hypertension.

3.  Entitlement to service connection for glaucoma, to include as secondary to service-connected hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Counsel
INTRODUCTION

The Veteran had active military service from August 1968 to February 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2008 and June 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

As discussed below, the Veteran has been shown to have bilateral carotid artery disease.  The Board observes that in the October 2008 rating decision, the RO characterized the Veteran's service-connected hypertension as including carotid artery disease.  However, it does not appear that the RO considered whether a separate rating was warranted for the carotid artery disease.  In prosecuting his claims for service connection for retinopathy and glaucoma, the Veteran has referred to the effects of carotid artery disease.  Therefore, the Board concludes that the issue of entitlement to a separate rating for carotid artery disease has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  This issue is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's service-connected anxiety reaction with gastrointestinal features is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms depressed mood, anxiety, chronic sleep impairment, mild memory loss, panic attacks more than once per week, and difficulty in establishing and maintaining effective work and social relationships.

2.  The Veteran does not have diagnosed retinopathy or glaucoma.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for anxiety reaction with gastrointestinal features have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, DC 9400 (2011).

2.  The Veteran does not have retinopathy that is the result of disease or injury incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2011).

3.  The Veteran does not have glaucoma that is the result of disease or injury incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, pre-decisional letters dated in July 2008 (increased rating and retinopathy), February 2011 (glaucoma), and March 2011 (glaucoma) complied with VA's duty to notify the Veteran.  These letters apprised the Veteran of what the evidence must show to establish entitlement to the benefits sought, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  Additionally, the letters notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In addition, the July 2008 letter and a second letter dated in November 2008 informed the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), post-service medical records, and also secured examinations in furtherance of his claims.  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records that have not been obtained and associated with the claims folder.  

A pertinent VA examination/opinion with respect to the issues of service connection for retinopathy and glaucoma on appeal was obtained in April 2011; VA examinations/opinions with respect to the increased rating issue on appeal were obtained in July 2008 and May 2011.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The July 2008, April 2011 and May 2011 VA examinations obtained in this case are sufficient, as they collectively considered all of the pertinent evidence of record, including the statements of the Veteran, provided findings necessary to apply the appropriate rating criteria, and provided explanations for the opinions stated.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination/opinion concerning the issues of service connection for retinopathy and glaucoma and an increased rating for anxiety reaction with gastrointestinal features has been met.  38 C.F.R. § 3.159(c)(4).

II.  Analysis

A.  Higher Rating

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  

The United States Court of Appeals for Veterans Claims (Court) has held that staged ratings are appropriate for initial rating and increased-rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).  As discussed in detail below, a staged rating is not warranted in this claim.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran contends that he is entitled to a rating in excess of 30 percent for the service-connected anxiety reaction with gastrointestinal features due to the severity of his symptomatology.  The Veteran's contentions throughout this appeal show that he has problems driving due to panic attacks; mood swings; social isolation; and few friendships.  See, e.g., July 2008 statement and July 2009 substantive appeal.  

This service-connected disability is rated as 30 percent disabling under 38 C.F.R. § 4.130, DC 9400, which evaluates impairment from generalized anxiety disorder.  With regards to the gastrointestinal features of the Veteran's psychiatric disability, the Board observes that the rating schedule indicates that when a single disability has been diagnosed both as a physical condition and as a mental disorder, it should be evaluated using a diagnostic code which represents the dominant (more disabling) aspect of the condition.  38 C.F.R. § 4.126(d).  Here, the psychiatric component of the disability is the most pronounced aspect.  Thus, the Veteran's disability has been evaluated under the rating criteria for psychiatric disabilities.  

Specifically, pursuant to DC 9400, a 30 percent evaluation is warranted if the evidence establishes that there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9400 (2011).

A 50 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted if the evidence establishes there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The list of symptoms in the rating formula is not intended to constitute an exhaustive list, but rather shows examples of the types and degrees of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2011).  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).

A GAF score of 51 to 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers).

A GAF of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

A private treatment record dated in April 2007 indicates that the Veteran was going to try to attend a family reunion.  In August 2007, the Veteran reported attending church every Sunday and sometimes in the middle of the week.  A VA treatment record dated in August 2007 shows that the Veteran was anxious when driving.  He reported trying to be a volunteer worker, going golfing with friends, and going to the gym daily in May 2008.  The Veteran indicated that he was going to Virginia to visit his son in September 2008.

The Veteran was afforded a VA examination in July 2008.  He arrived early to his appointment as he wished to avoid traffic due to his psychiatric problems.  He was casually and appropriately dressed; hygiene was good.  Rate, volume and articulation of speech were all generally within normal limits; affect and mood were anxious; affect was full and it was not labile; thought content was congruent and appropriate.  He was still married to his first wife for 42 years.  He described his relationship with his wife as very good; his relationship with his children was pretty good and he also had a good relationship with his grandchildren.  He reported that he wanted to be closer to his children and grandchildren, but was not comfortable in social situations.  He worked by himself and isolated himself a lot.  

The Veteran had been retired for the past three years.  He worked at a power plant for 25 years.  He stated that a part of his job included a lot of driving and he had problems because of a fear of driving and panic attacks.  The Veteran stopped working because he had 35 years of service and also because he used a lot of vacation and sick leave due to anxiety as well as very bad neck and back pain.  He did report a steady and stable work history; he had been employed steadily until his retirement and had no periods of unemployment.  He reported having a pretty good interpersonal relationship with his co-workers, but had problems with a few bosses.  He had not sought work recently.

He described his mood as a little bit lower than normal.  He reported feelings of depression at times that did not last all day; he had ups and downs.  He denied any loss of interest or pleasure in his usual activities.  The Veteran did state that he sometimes felt lonely, but liked to be alone at the same time.  He reported a little bit of a loss of energy and fatigue, some trouble sleeping with early insomnia, but he also had sleep apnea.  He had some memory and concentration problems.  He denied any other symptoms of depression and also denied thoughts about death, life not being worth living, and hurting himself or others.  He initially denied any past suicidal ideation, but did report taking medication and alcohol at the same time in the past.  He was unclear whether he had any active suicidal ideation at those times, but maybe had some thoughts that he could not recall.

The Veteran endorsed currently having times when he felt a sudden rush of anxiety or intense fear or discomfort.  Those feelings most occurred while driving, but sometimes also came on out of the blue for no reason.  The Veteran reported panic attacks; he had had at least one dozen over the past month and at minimum a dozen per month over the past six months.  He reported that his panic attacks interfered with his daily life because they made him depressed and bothered.  He also endorsed feeling panicky in situations, specifically driving on the highway.  He also reported feeling panic in closed places, at doctor and dentist visits, and on bridges.  The Veteran endorsed being excessively fearful, anxious or nervous in social situations where he might be observed or evaluated by others or when he was meeting new people.  He identified parties, talking in front of a group or formal speaking, initiating/maintaining a conversation, participating in groups and meetings, speaking with unfamiliar people and being assertive as situations that were particularly problematic.  He was involved with AA.  The Veteran reported that his social fears interfered with his daily life as he avoided going places and did not experience enjoyment at family gatherings.  He did endorse that he felt that his occupational attainment was likely negatively influenced as well.  The Veteran reported that his excessive worry was primarily about driving or having to drive places.  However, when he felt worried he experienced restlessness, irritability, fatigued, muscle tension, concentration problems and sleep disturbance.  He endorsed some paranoid ideation, particularly when he was at work with some of his bosses; he felt that they were bullies.  However, he denied feeling that way in other situations.

Examination revealed that the Veteran was well oriented times three.  He was alert and attention was not impaired.  Memory for recent and remote events was adequate; however, immediate memory appeared to be somewhat impaired.  Abstract reasoning was intact; thought form was lucid and coherent; he was neither tangential nor circumstantial; thought content was appropriate and was not obsessional or delusional; and there was no evidence of obsessions, compulsions, ideas of reference, hallucinations, delusions, anhedonia, hypomania, mania, or posttraumatic stress symptoms.  There was evidence of panic attacks, social fears, agoraphobia, excessive anxiety and worry, and some mild depressed mood.  There was no evidence of suicidal or homicidal ideation; no evidence of impaired impulse control; and no history of incarceration.  He had a past history of alcohol dependence.  He had no weapons but some social isolation.  Insight and judgment were adequate.  

The Veteran was able to independently handle all activities of daily living; but in regard to driving because of his panic attacks, sometimes he would have to stop in the middle of the road and if with his wife, would ask her to drive.  His wife handled the grocery shopping.  He sometimes forgot to take his medications.  His interests included golfing, walking, reading, and going to the beach.  He belonged to AA and attended a couple of meetings per week.  Typical days included helping with his children.  When asked how his symptoms and emotional difficulties affected his relationships with others, the Veteran reported that he dropped back further from others and isolated more.  He did not have a lot of friends, but he did like people.  He attended church regularly.  He did not have difficulties completing tasks in his everyday household routine stating the he usually finished what he began. 

Following examination, the Veteran was diagnosed with anxiety disorder not otherwise specified (features of generalized anxiety disorder); panic disorder with agoraphobia; generalized social phobia; and alcohol dependence in sustained full remission.  His GAF score was 55.  The examiner opined that the Veteran's panic disorder with agoraphobia and generalized social phobia was related to his service.  The examiner further opined that the GAF score of 55 reflected a moderately severe degree of impairment in his occupational, social and interpersonal functioning.  

VA treatment records dated from April 2009 to May 2011 revealed GAF scores ranging from 55 to 70.  They also show the Veteran's continued reports of panic attacks.  However, the records do not indicate a flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; or disturbances of motivation and mood.  The Veteran continued to have relationships with his family, but other social relationships were not shown.  In this regard, the Veteran reported being active in AA in July 2010.  In September 2010, he reported being more active in groups and in AA.  With regards to the Veteran's panic attacks, he reported having no panic symptoms in April 2011.  The records also show that the Veteran continued to be retired.  Based on his lack of social relationships outside of his family, the records suggest that the Veteran has difficulty in establishing and maintaining effective social relationships.  

The Veteran was afforded a second VA examination in May 2011.  He continued to have panic attacks when driving.  He also had anxiety, but no panic attacks, when around other people and in crowds.  He was still retired.  His longest period of employment prior to retirement was reported to be 30 years with the same company.  His relationships with his wife and children were reported to be good.  Although his relationships were overall good, the Veteran reported that he should see his children more often; he generally avoided doing so because of his fear of panic attacks while driving, and to a lesser extent, his general anxiety when around other people.  The Veteran had no social relationships; he did not have a lot of friends.  He had some contact with others when he played golf, but considered those to be more acquaintances.  There was no history of violence or assaultiveness.

Examination revealed that he was casually dressed and well-groomed.  He appeared mildly anxious.  There was no impairment of thought process or communication; he was goal oriented and coherent.  There were no delusions or hallucinations; behavior was appropriate; there were no past or present suicidal or homicidal thoughts, ideation, plants, or intent; he was able to maintain minimum personal hygiene and basic activities of daily living; orientation was intact to person, place, and time; there was no short and/or long-term memory loss or impairment; no obsessive or ritualistic behavior; and rate and flow of speech were normal.  The Veteran did have panic attacks while driving.  He reported frequently feeling tense, tight and rigid, fatigued, and often felt pressure inside his head when anxious.  He experienced anxiety and discomfort when around people at social events or in crowds, but reported that as much more manageable than panic attacks, which he described as severe.  His gastrointestinal symptoms were less frequent than in the past.  He tended to worry, but that did not appear to be excessive and did not impair his functioning.  He experienced frustration and depressed mood at times in relation to his fear of driving.  The Veteran had no impaired impulse control.  He had intermittent problems with sleep, but it was generally better than it used to be.  In regards to the Veteran's panic attacks, they were reported to be severe and occurred sporadically, typically when driving.  

With regards to social functioning, the Veteran appropriately interacted with others, engaged in social activities, was capable of basic activities of daily living, and was able to meet family responsibilities.  The Veteran interacted mostly with his family, although he noted that he should see them more frequently.  He was uncomfortable in social situations and tended to avoid them.  His panic attacks did result in his inability to meet his work demands, and he retired earlier than he planned to because of that.  The Veteran's employment, activities of daily living, routine responsibilities, and schooling were not currently affected by his psychiatric symptoms.  His symptoms had a mild effect on his physical health; a mild to moderate effect on his family role and relationships; and a moderate effect on his quality of life.  He was not unemployable.  

Following examination, the Veteran was diagnosed with panic disorder with agoraphobia; features of generalized anxiety disorder; generalized social phobia; and alcohol dependence in sustained full remission.  His GAF score was 55.  The panic disorder and social phobia were opined to a progression of and secondary to the service-connected anxiety reaction with gastrointestinal features.  The Veteran reported that the severity of his symptoms and functional impairment were about the same as they were at the last evaluation in 2008, although his panic attacks might be a little worse.  

Based on a review of the evidence, the Board concludes that a rating in excess of 30 percent for the Veteran's anxiety reaction with gastrointestinal features is not warranted at any time during this appeal.  In this case, the actual symptoms shown in the treatment records and VA examinations fail to show that the Veteran's psychiatric disability causes occupational and social impairment, with reduced reliability and productivity.  Throughout this appeal, symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; and disturbances of motivation and mood have not been shown.  

The evidence does establish that the Veteran has panic attacks more than once a week and difficulty in establishing and maintaining effective work and social relationships.  Although the Veteran does therefore have some symptomatology indicative of occupational and social impairment with reduced reliability and productivity, the overall symptomatology shown does not equate to such a level of disability.  

Here, the Veteran has good relationships with his wife, children, and grandchildren.  Even though the Veteran's social phobia limits his ability for social interactions, the evidence does establish social relationships.  The Veteran has been shown to be active in AA; he attends church regularly; and he has acquaintances with which he plays golf.  The Board acknowledges that the Veteran has reported not having a lot of friends.  However, the fact that he does engage in social activities on a regular basis weighs against a finding that he has social impairment with reduced reliability and productivity.

Rather, the evidence indicates that the Veteran has social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as depressed mood, anxiety, chronic sleep impairment, and mild memory loss.  Additionally, the Veteran's symptomatology also include panic attacks more than once a week and difficulty in establishing and maintaining effective work and social relationships as discussed above.  

Although the Veteran was shown to be retired throughout this appeal, the evidence suggests that when he was employed, his psychiatric disorder caused occupational impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to his symptoms discussed above.  In this case, the Veteran was shown to have worked for the same employer for 30 years prior to his retirement.  He also reported having pretty good interpersonal relationship with his co-workers to the July 2008 examiner.  The fact that he had problems with a few bosses and had to miss work due to his anxiety is suggestive of occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

The Board acknowledges that the Veteran reported to the May 2011 examiner that he retired earlier than planned due to his symptoms.  However, in light of the Veteran being able to hold steady employment for 30 years despite his symptoms, the Board finds that he did not have occupational impairment with reduced reliability and productivity.  Rather, the evidence suggests only occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, which warrants the assigned 30 percent rating.

The Board notes that the reported GAF scores 55 are indicative of moderate symptoms, while his GAF scores of 65 and 70 are indicative of mild symptoms, both of which are consistent with a 30 percent rating.  However, the Board also notes that, while important, the GAF scores assigned in a case are not dispositive of the evaluation and must be considered in light of the actual symptoms of the Veteran's disorder.  See 38 C.F.R. § 4.126(a).

In this case, the extent and severity of the Veteran's actual anxiety reaction with gastrointestinal features reported and/or shown are suggestive of occupational and social impairment, with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms depressed mood, anxiety, chronic sleep impairment, and mild memory loss; i.e., the level of impairment contemplated in the assigned 30 percent rating for psychiatric disabilities.  His other symptoms of panic attacks more than once per week and difficulty in establishing and maintaining effective work and social relationships, while indicative of impairment contemplated in the criteria for a higher rating of 50 percent, when considering his overall symptomatology, his difficulties are best described by the criteria for a 30 percent rating.  38 C.F.R. § 4.7.

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence shows that the Veteran's anxiety reaction with gastrointestinal features does not warrant a rating in excess of 30 percent at any time during this appeal period.  The Board finds, therefore, that the evidence of record does not support the schedular criteria required for the next higher rating of 50 percent for this service-connected disability.  This claim must be denied.

The Board also finds that evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.  See 38 C.F.R. § 3.321 (2011).  The current evidence of record does not demonstrate that Veteran's anxiety reaction with gastrointestinal features has resulted in frequent periods of hospitalization or in marked interference with employment.  Id.

In this regard, the Board notes that it is undisputed that anxiety reaction with gastrointestinal features has an adverse effect on employability, but it bears emphasis that the schedular rating criteria are designed to take such factors into account.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2011).  

In this case, the very problems reported by the Veteran are specifically contemplated by the criteria discussed above.  38 C.F.R. §§ 4.10, 4.40.  Therefore, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that a remand to the RO for referral of this issue to the VA Central Office for consideration of an extraschedular evaluation is not warranted.

Moreover, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability as a result of his service-connected psychiatric disorder.  In this regard, the Board acknowledges the Veteran's reports of being unemployable due to his psychiatric disability.  See, e.g., July 2009.  However, the May 2011 examiner opined that the Veteran was not unemployable; that opinion is uncontradicted.  In this case, the evidence fails to show that the Veteran's anxiety reaction with gastrointestinal features renders him unemployable.  The issue of entitlement to a total disability rating based on individual unemployability due to this service-connected disability has, therefore, not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

B.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Furthermore, any disability that is proximately due to or the result of a service-connected disease or injury is considered service connected, and when thus established, this secondary condition is considered a part of the original condition.  38 C.F.R. § 3.310(a).  Additionally, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).

The Veteran contends that he has retinopathy and glaucoma that are secondary to his service-connected hypertension.  See, e.g., May 2008 retinopathy claim; July 2009 substantive appeal and claim for glaucoma; and August 2011 substantive appeal.  The Veteran has not contended that he has retinopathy and glaucoma directly related to his military service; rather, his contentions have solely focused on service connection on a secondary basis.  As the Veteran is reporting that both alleged eye disorders are related to his hypertension, the Board will address both issues together.

A review of the Veteran's STRs does not show any treatment for, or diagnosis of, retinopathy, glaucoma or any eye disorder.  Indeed, as noted above, the Veteran has not claimed direct service connection.  

According to post-service medical records, a VA examination for his hypertension in April 1999 did not reveal complications of retinopathy and glaucoma; the Veteran noted no specific complications, but did report that he was followed by VA's eye clinic for questionable glaucoma.  The Veteran was diagnosed with internal carotid artery stenosis in June 2001; he underwent a bilateral carotid arteriogram.  The pertinent treatment records for that procedure indicate that the Veteran had transient blindness in his eye.  A record dated in July 2001 shows that the Veteran had an occluded right internal carotid artery.  An optometry examination in December 2001 revealed normal visual fields; no retinopathy or glaucoma was diagnosed.  At a VA examination for his hypertension in January 2002, the Veteran reported having transient blindness in his eye in 2001 and that he was diagnosed with a blockage of his right internal carotid artery.  Examination of the eyes was within normal limits.  The examiner opined that the Veteran had evidence of atherosclerotic vascular disease in the form of internal carotid artery obstruction, which was caused by or contributed to by his hypertension.  However, no retinopathy or glaucoma was diagnosed.  

In March 2002, the Veteran denied any visual changes.  Optometry examinations beginning in June 2002 show that the Veteran had a history of ocular hypertension.  The June 2002 record show that the Veteran's visual fields were within normal limits.  A record dated in December 2003 indicates that the Veteran had a history of hypertension with mild hypertension retinopathy in both eyes.  In June 2004, the Veteran denied any visual complaints.  He was again diagnosed with a history of hypertension with mild hypertension retinopathy in both eyes.  A record dated in June 2006 shows that the Veteran was diagnosed with a history of peripheral retinal hemorrhages from presumed poor ocular perfusion; however, no retinopathy was found that day.  Examination of the Veteran's eyes in December 2006 revealed that visual fields were not typically glaucomatous in either eye.  

The Veteran was afforded a VA examination for his hypertension in August 2008.  He reported his blocked carotid artery history.  Following examination, the Veteran was diagnosed with bilateral internal carotid artery disease; however, retinopathy and glaucoma were not diagnosed.  The examiner opined that the Veteran's bilateral carotid artery disease was an atherosclerotic complication of hypertension.

A record dated in June 2010 indicates that the Veteran had ocular hypertension without glaucoma.  A record dated in December 2010 again showed that the Veteran did not have glaucomatous visual fields; no retinopathy was diagnosed.  

The Veteran was afforded a VA examination in April 2011.  His pertinent eye history included history of ocular hypertension in both eyes; history of peripheral retinal hemorrhages from a presumed poor ocular perfusion in the right eye; history of cataracts; and history of refractive error, presbyopia.  The examiner noted that the last treatment record in December 2010 indicated that no retinopathy was found on examination.  Following examination, the examiner opined that the Veteran did not have retinopathy in either eye.  The Veteran was diagnosed with ocular hypertension in both eyes; history of retinal hypoperfusion syndrome in the right eye or ocular ischemic syndrome; mild cataracts; and refractive error.  The examiner opined that according to records available, the Veteran did not have a history of glaucoma.  The ocular hypertension was opined to be unrelated to the Veteran's service-connected hypertension.  The examiner opined that the history of retinal hypoperfusion syndrome was most likely caused by the Veteran's service-connected hypertension.  The Veteran did not have any retinopathy or retinal hemorrhages on that day's eye examination.  The Veteran's mild cataracts and refractive error were opined to be unrelated to the service-connected hypertension.  

Optometry records dated through May 2011 continue to show diagnoses of ocular hypertension and history of peripheral retinal hemorrhages, but did not show diagnoses of retinopathy or glaucoma.  

Based on a review of the evidence, the Board concludes that service connection for retinopathy and glaucoma is not warranted.  Here, the Board finds that the evidence does not support a finding of current diagnoses of retinopathy and glaucoma.  

With regards to the retinopathy, although a history of retinopathy was diagnosed in December 2003 and June 2004, in addition to current treatment records showing a diagnosis of a history of peripheral retinal hemorrhages, the pertinent medical evidence of record fails to show a confirmed diagnosis of retinopathy since the Veteran filed his claim in May 2008.  Rather, the April 2011 VA examiner found no evidence of retinopathy on examination.  As for the Veteran's glaucoma, none of his numerous optometry treatment records shows any diagnosis of glaucoma.  Indeed, records in December 2006, June 2010, and December 2010 indicate that the Veteran's visual fields were not glaucomatous.  None of the VA examinations--both for his hypertension and his eyes--shows that the Veteran has confirmed diagnoses of retinopathy and glaucoma.  No medical professional has provided any opinion to indicate that the Veteran currently has retinopathy and glaucoma.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131.  See also Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In other words, the evidence must show that, at some point during the appeal period, the veteran has the disability for which benefits are being claimed.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in which the Court held that, in the absence of proof of a present disability, there can be no valid claim).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  Here, there is no competent evidence reflective of retinopathy and glaucoma at any time during the claim period.  

The Board acknowledges the Veteran's belief that he has retinopathy and glaucoma that are related to his military service.  However, there is no evidence of record showing that he has the specialized medical education, training, and experience necessary to render a competent medical opinion as to diagnosis of a disability.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a)(1).  Thus, the Veteran's own assertions as to diagnosis of a disability have no probative value.

The Board concludes that the preponderance of the evidence is against the Veteran's claims for service connection for retinopathy and glaucoma.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2011).


ORDER

Entitlement to a rating in excess of 30 percent for anxiety reaction with gastrointestinal features is denied.

Entitlement to service connection for retinopathy is denied.

Entitlement to service connection for glaucoma is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


